DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments 
Applicant’s amendment to the independent and dependent claims filed on August 11, 2022 is being considered.
Applicant’s arguments filed on August 11, 2022 with respect to rejections of claims 1 – 20 under Ajitomi in view of Gissel and further in view of Lee have been fully considered and are persuasive.  
Applicant's request for reconsideration of the previous rejections of the last Office action is persuasive and, therefore, the previous action is withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
After a thorough search, examination, review of applicant’s clarifying amendments and in light of the prior arts made of record, claims 1 – 20 are allowed based on amendment, applicant’s overcoming the outstanding rejections and because they are believed to be both novel and nonobvious.
The closest prior arts of record consist of the combination of Ajitomi (USPGPUB 2014/0009472), which discloses an information processing device that has a primary memory unit that stores graph data which indicates either nodes or edges constituting a graph. A secondary memory unit stores graph data at an access speed faster than access speed of the primary memory unit. A primary obtaining unit obtains relational data which contains relationships that are to be converted into a graph. A determining unit determines whether to store graph data indicating the graph that is converted from the relational data based on specification information that specifies a storage destination; Gissel (USPGPUB 2012/0317339), which involves maintaining a cache in a computing system, and the data sets are stored in a fast access memory portion of the cache. The given data set is identified from the data sets stored in the fast access memory portion for moving the data sets to a slow access memory portion; Lee (USPGPUB 2013/0191416), which involves receiving an unstructured text query from a user. The query is parsed to identify n-grams. A score is determined for the n-grams that correspond to an edge or a node. The edges including a score greater than an edge-threshold score is identified, where the identified edges correspond to the n-grams. The nodes including a score greater than a node-threshold score is identified, where the identified nodes are connected to the identified edges and correspond to the n-grams. Structured queries are generated that include references to the identified edges and nodes; and Kirshenbaum (USPGPUB 2009/0037500) which involves storing node objects representing respective chunks of files in a predefined structure that defines relationships among the nodes and the files that are divided into the chunks. The nodes are collected into several groups and are stored in a persistent storage and some of the nodes are collected into a particular group according to locality relationship of respective nodes.


The combination of the above-mentioned prior arts does not explicitly teach 
creating at least one of each node of a plurality of nodes and at least one edge of one or more pages of data, each corresponding to said prescribed page size, and each page having a b-tree index data structure that includes a first section having a variable-sized set of fixed width data slots and a second section having a variable-sized variable length data region; determine traversal of relationships between nodes and edges; and determine a relationship by which the first node controls the second node based on the edge associated with the two nodes – as disclosed in independent claims 1, 14 and 20. 
Thus, based on the applicant's persuasive amendment to the independent claims, the examiner notes it is reasonable to acknowledge none of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand. It is hereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
	If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 24, 2022

/SHAHID A ALAM/Primary Examiner, Art Unit 2162